DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 7-9, 14-15, 17-18, 24-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1) farther in view of Kegel (US 9535849 B2), further in view of Muramatsu (US 20020091830 A1), further in view of Rudd (US 6295391 B1), and further in view of Espeseth (US 20050166013 A1).


    PNG
    media_image1.png
    366
    67
    media_image1.png
    Greyscale
Claim 1. (Currently Amended) A storage system comprising: 
a memory; and 
a controller configured to: 
analyze commands received from a host to detect a pattern of a plurality of commands, wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; 
based on the detected pattern: 
request a reset of an existing cluster; and 
provide feedback to on a possible new cluster comprising certain ones of the plurality of commands 
receive, from the host, a cluster definition that associates a single cluster command with the certain ones of the plurality of commands, wherein the certain ones of the plurality of commands are from different logical addresses and comprise different lengths; 
receive the single cluster command from the host; 
store the single cluster command in a command queue, wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; 
parse the single cluster command to identify the plurality of commands per the cluster definition; 
perform parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and 
execute the plurality of commands in parallel with commands from other clusters.


Referring to Claim 1 (Currently Amended), Busaba teaches a storage system comprising: 
a memory; and ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
a controller configured to: 
analyze commands received from a host to detect a pattern of a plurality of commands, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
receive, from the host, a cluster definition that associates a single cluster command with the certain ones of the plurality of commands, ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction nesting depth is taken as cluster definition)
[Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.) 
receive the single cluster command from the host; ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed.)
store the single cluster command in a command queue, wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; ([Busaba 0207-0208] discusses the performance of coalesced commands in a pipeline, meaning these commands were previously stored in the pipeline/queue.)
parse the single cluster command to identify the plurality of commands per the cluster definition; ([Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
[Busaba 0216] discloses using addresses with the commands, but does not teach the plurality of commands comprises a plurality of logical addresses.
However, Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
perform parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
[Busaba 0003] atomic operation is also known as "block concurrent" or "serialized" in other literature)
execute the plurality of commands in parallel with commands from other clusters. ([Kegel 3:1-35, 4:1-25] Describes multiple virtual machines running on multiple processors. These machines would be executing different threads/ combination of commands/ command clusters simultaneously, in line with parallel computing.)
Busaba in view of Kegel disclose command clusters, but do not teach to request a reset of an existing cluster.
However, Muramatsu teaches based on the detected pattern: ([Muramatsu 0028, 0030, 0040] having recognized the pattern, the system responds to it)
request a reset of an existing cluster; and ([Muramatsu 0046-49] the command pattern manager recognizes that a pattern has changed and proceeds to change it)
on a possible new cluster comprising certain ones of the plurality of commands; ([Muramatsu 0046-49] the command pattern manager applies the changes to the command group/cluster)
Busaba in view of Kegel and Muramatsu are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba in view of Kegel and Muromatsu before them to modify the memory structure of Busaba in view of Kegel to include the command cluster modification of Muramatsu. The reason or motivation for doing so would be to ([Muramatsu Background] improve efficiency).
Busaba in view of Kegel and Muramatsu discloses communication between the host and the client, but does not explicitly teach to provide feedback to the host.
However, Rudd teaches provide feedback to the host ([Rudd 14:7-27] the recognition pattern is passed to the device/host)
Busaba, Kegel, Muramatsu and Rudd are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, and Rudd before them to modify the memory structure of Busaba, Kegel, Muramatsu to include the providing of feedback to host of Rudd. The reason or motivation for doing so would be to ([Rudd Background] enable automatic processing of files).
Busaba in view of Kegel, Muramatsu, and Rudd discloses storage of commands, but do not explicitly teach commands are from different logical addresses and comprise different lengths.
However, Espeseth teaches wherein the certain ones of the plurality of commands are from different logical addresses and comprise different lengths; ([Espeseth 0018-0023] Describes the commands having different logical addresses and lengths.)
Busaba, Kegel, Muramatsu, Rudd, and Espeseth are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, Rudd and Espeseth before them to modify the memory structure of Busaba, Kegel, Muramatsu, Rudd to include the command address and length of Espeseth. The reason or motivation for doing so would be to ([Espeseth Background] “optimize throughput”).

Claims 2-3 (Cancelled)

Referring to Claim 4 (Currently Amended), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to provide the feedback to the host ([Rudd 14:7-27] the recognition pattern is passed to the device/host)
in response to the detected pattern ([Muramatsu 0028, 0030, 0040] having recognized the pattern, the system responds to it)
repeating a threshold number of times. ([Busaba 0227] Yet another indicator can be set by an instruction to set a threshold. For example, the maximum number of transactions that can be coalesced or the maximum number of instruction that can be present between two transactions to be coalesced.)

Referring to Claim 5 (Previously Presented), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to dynamically change the cluster definition. ([Busaba 0209] Turning now to FIGS. 4-8, each outermost transactions has its own cache footprint and a transaction dependent value of general register contents that need to be restored if the transaction is aborted. A cache footprint is a map of all cache lines touched by memory operand accesses of the transaction. If, however, two or more outermost transactions are coalesced into a single transaction, then the footprints of the transactions are merged into a single footprint (a coalesced footprint). However, the backup registers are still configured for the original, i.e., non-coalesced, transactions. Therefore, in the case of an abort, the hardware rolls back to the start of the oldest transaction of the coalesced set and does not store any transaction store data of the coalesced transactions to memory. If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors. 
[Busaba 0223] The history would therefore indicate that a given transaction has been coalesced based on transaction identifier of coalesced transactions, for example, information such as transaction begin instruction address.)

Claim 6 (Cancelled) 

Referring to Claim 7 (Previously Presented), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to receive, from the host, a change to the cluster definition. ([Muramatsu 0048-49] the server computer/host sends an updated command group to the client computer)

Referring to Claim 8 (Previously Presented), Busaba modified teaches the storage system of Claim 1 wherein the cluster definition is received via a vendor-specific command. ([Busaba 0004] According to one aspect, a command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed.) (The Applicant does not define the specificity of a vendor command, and it is interpreted as a normal command.) 

Referring to Claim 9 (Previously Presented), Busaba modified teaches the storage system of Claim 1 wherein the controller is further configured to inform the host of a second pattern of a different plurality of commands. ([Rudd 14:7-27] The recognition pattern is passed to the device/host.
[Busaba 0257] In yet another example, a coalesced transaction, which includes four transactions that were coalesced, experiences an abort. Dynamic prediction 500 identifies that the abort was caused by the third and fourth transactions that were coalesced. Dynamic prediction 500 flags the fourth transaction to indicate that it can not be coalesced with older transactions but can be coalesced with younger transactions. Dynamic prediction 500 flags the third transaction to indicate that it can not be coalesced with younger transactions but can be coalesced with older transactions. Finally, dynamic prediction 500 flags the first and second transactions to indicate that they can be coalesced with both older and younger transactions.
[Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (using the history of prior transactions on which to base the creation of new transactions is informing the host of a different pattern)

Claims 10-11 (Cancelled)

Referring to Claim 14 (Currently Amended), Busaba teaches a method comprising: 
performing the following in a storage system comprising a memory and in communication with a host: ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
analyzing commands received from the host to detect a pattern of a plurality of commands, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
receiving, from the host, a cluster definition that associates a single cluster command with the certain ones of the plurality of commands, ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction nesting depth is taken as cluster definition)
 [Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.) 
receiving the single cluster command from the host; storing the single cluster command in a command queue, ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed. 
[Busaba 0209] If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors.
[Busaba 0216] A transaction may be identified by, for example, the address of the transaction begin instruction that starts the transaction, or an identifier value associated with each transaction.)
wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; ([Busaba 0207-0208] discusses the performance of coalesced commands in a pipeline, meaning these commands were previously stored in the pipeline/queue.)
parsing the single cluster command to identify the plurality of commands per the cluster definition; [Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
 [Busaba 0216] discloses using addresses with the commands, but does not teach using logical or physical addresses.
However, Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
performing parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
 [Busaba 0003] (atomic operation is also known as "block concurrent" or "serialized" in other literature))
executing the plurality of commands in parallel with commands from other clusters. ([Kegel 3:1-35, 4:1-25] Describes multiple virtual machines running on multiple processors. These machines would be executing different threads/ combination of commands/ command clusters simultaneously, in line with parallel computing.)
Busaba in view of Kegel disclose command clusters, but do not teach to request a reset of an existing cluster.
However, Muramatsu teaches based on the detected pattern: ([Muramatsu 0028, 0030, 0040] having recognized the pattern, the system responds to it)
requesting a reset of an existing cluster; and ([Muramatsu 0046-49] the command pattern manager recognizes that a pattern has changed and proceeds to change it)
on a possible new cluster comprising certain ones of the plurality of commands; ([Muramatsu 0046-49] the command pattern manager applies the changes to the command group/cluster)
[MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of “on a possible new cluster” which may not occur.]
Busaba in view of Kegel and Muramatsu are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba in view of Kegel and Muromatsu before them to modify the memory structure of Busaba in view of Kegel to include the command cluster modification of Muramatsu. The reason or motivation for doing so would be to ([Muramatsu Background] improve efficiency).
Busaba in view of Kegel and Muramatsu discloses communication between the host and the client, but does not explicitly teach to provide feedback to the host.
However, Rudd teaches providing feedback to the host ([Rudd 14:7-27] the recognition pattern is passed to the device/host)
Busaba, Kegel, Muramatsu and Rudd are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, and Rudd before them to modify the memory structure of Busaba, Kegel, Muramatsu to include the providing of feedback to host of Rudd. The reason or motivation for doing so would be to ([Rudd Background] enable automatic processing of files).
Busaba in view of Kegel, Muramatsu, and Rudd discloses storage of commands, but do not explicitly teach commands are from different logical addresses and comprise different lengths.
wherein the certain ones of the plurality of commands are from different logical addresses and comprise different lengths; ([Espeseth 0018-0023] Describes the commands having different logical addresses and lengths.)
Busaba, Kegel, Muramatsu, Rudd, and Espeseth are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, Rudd and Espeseth before them to modify the memory structure of Busaba, Kegel, Muramatsu, Rudd to include the command address and length of Espeseth. The reason or motivation for doing so would be to ([Espeseth Background] “optimize throughput”).

Referring to Claim 15 (Currently Amended), Busaba modified teaches the method of Claim 14, wherein the cluster definition is received via a vendor-specific command. ([Busaba 0004] According to one aspect, a command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed.) (The Applicant does not define the specificity of a vendor command, and it is interpreted as a normal command.)

Referring to Claim 17 (Previously Presented), Busaba modified teaches the method of Claim 14, wherein the cluster definition depends on an application issuing the plurality of commands.  ([Busaba 0217] In many embodiments, there is a limit as to the number of transactions that can be coalesced. This number can be hardwired, programmed or can be dynamically chosen by hardware.)

Referring to Claim 18 (Currently Amended), Busaba teaches a storage system comprising: 
a memory; ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
means for analyzing a plurality of commands received from a host to detect a pattern, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
means for receiving, from the host, a cluster definition that associates a single cluster command with the certain ones of the plurality of commands, ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction depth is taken as cluster definition) 
[Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.)
means for receiving the single cluster command from the host; ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed. 
[Busaba 0209] If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors.
 [Busaba 0216] A transaction may be identified by, for example, the address of the transaction begin instruction that starts the transaction, or an identifier value associated with each transaction.)
means for storing the single cluster command in a command queue, ([Busaba 0207-0208] discusses the performance of coalesced commands in a pipeline, meaning these commands were previously stored in the pipeline/queue.)
wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; ([Busaba 0208] An outermost traction can be of a single depth or can instead include nested transactions. By coalescing two or more outermost transactions into a single transaction, pipeline stalls or pipeline bubbles can be reduced.)
means for parsing the single cluster command to identify the plurality of commands per the cluster definition; ([Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
[Busaba 0216] discloses using addresses with the commands, but does not teach using logical or physical addresses.
However, Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
means for performing parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
 [Busaba 0003] (atomic operation is also known as "block concurrent" or "serialized" in other literature))
means for executing the plurality of commands in parallel with commands from other clusters. ([Kegel 3:1-35, 4:1-25] Describes multiple virtual machines running on multiple processors. These machines would be executing different threads/ combination of commands/ command clusters simultaneously, in line with parallel computing.)
Busaba in view of Kegel disclose command clusters, but do not teach to request a reset of an existing cluster.
means for performing the following based on the detected pattern: ([Muramatsu 0028, 0030, 0040] having recognized the pattern, the system responds to it)
requesting a reset of an existing cluster; and ([Muramatsu 0046-49] the command pattern manager recognizes that a pattern has changed and proceeds to change it)
on a possible new cluster comprising certain ones of the plurality of commands; ([Muramatsu 0046-49] the command pattern manager applies the changes to the command group/cluster)
Busaba in view of Kegel and Muramatsu are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba in view of Kegel and Muromatsu before them to modify the memory structure of Busaba in view of Kegel to include the command cluster modification of Muramatsu. The reason or motivation for doing so would be to ([Muramatsu Background] improve efficiency).
Busaba in view of Kegel and Muramatsu discloses communication between the host and the client, but does not explicitly teach to provide feedback to the host.
However, Rudd teaches providing feedback to the host ([Rudd 14:7-27] the recognition pattern is passed to the device/host)
Busaba, Kegel, Muramatsu and Rudd are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, and Rudd before them to modify the memory structure of Busaba, Kegel, Muramatsu to include the providing of feedback to host of Rudd. The reason or motivation for doing so would be to ([Rudd Background] enable automatic processing of files).
Busaba in view of Kegel, Muramatsu, and Rudd discloses storage of commands, but do not explicitly teach commands are from different logical addresses and comprise different lengths.
However, Espeseth teaches wherein the certain ones of the plurality of commands are from different logical addresses and comprise different lengths; ([Espeseth 0018-0023] Describes the commands having different logical addresses and lengths.)
Busaba, Kegel, Muramatsu, Rudd, and Espeseth are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba, Kegel, Muramatsu, Rudd and Espeseth before them to modify the memory structure of Busaba, Kegel, Muramatsu, Rudd to include the command address and length of Espeseth. The reason or motivation for doing so would be to ([Espeseth Background] “optimize throughput”).

Claims 19-20 (Cancelled)  

Claims 22-24 (Cancelled)

Referring to Claim 25 (New), Busaba modified teaches the storage system of Claim 1, wherein the cluster definition depends on an application issuing the plurality of commands. ([Muramatsu 0015] generates a series of commands)

Referring to Claim 26 (New), Busaba modified teaches the method of Claim 14, further comprising providing the feedback to the host ([Rudd 14:7-27] the recognition pattern is passed to the device/host)
in response to the detected pattern ([Muramatsu 0028, 0030, 0040] having recognized the pattern, the system responds to it)
repeating a threshold number of times. ([Busaba 0227] Yet another indicator can be set by an instruction to set a threshold. For example, the maximum number of transactions that can be coalesced or the maximum number of instruction that can be present between two transactions to be coalesced.)

Referring to Claim 27 (New), Busaba modified teaches the method of Claim 14, further comprising dynamically changing the cluster definition. ([Muramatsu 0046-49] the command pattern manager applies the changes to the command group/cluster, changing its definition)

Referring to Claim 28 (New), Busaba modified teaches the method of Claim 14, further comprising receiving, from the host, a change to the cluster definition. ([Muramatsu 0046-49] The server computer/host sends an updated command group to the client computer and the command pattern manager recognizes that a pattern has changed)

Referring to Claim 30 (New), Busaba modified teaches the method of Claim 14, further comprising informing the host of a second pattern of a different plurality of commands. ([Rudd 14:7-27] The recognition pattern is passed to the device/host.
[Busaba 0257] In yet another example, a coalesced transaction, which includes four transactions that were coalesced, experiences an abort. Dynamic prediction 500 identifies that the abort was caused by the third and fourth transactions that were coalesced. Dynamic prediction 500 flags the fourth transaction to indicate that it can not be coalesced with older transactions but can be coalesced with younger transactions. Dynamic prediction 500 flags the third transaction to indicate that it can not be coalesced with younger transactions but can be coalesced with older transactions. Finally, dynamic prediction 500 flags the first and second transactions to indicate that they can be coalesced with both older and younger transactions.
[Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (using the history of prior transactions on which to base the creation of new transactions is informing the host of a different pattern)


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1), farther in view of Kegel (US 9535849 B2), further in view of Muramatsu (US 20020091830 A1), further in view of Rudd (US 6295391 B1), further in view of Espeseth (US 20050166013 A1), as applied to claims 1 and 14 above, and farther in view of Aoki (US 6151660 A).

Referring to Claim 12 (Previously Presented), Busaba modified [Busaba 0184] discloses speculative out-of order execution of the transaction read- and write-set, but does not explicitly teach random read commands.
However, Aoki teaches the storage system of Claim 1, wherein the plurality of commands comprises random write commands. ([Aoki 6:54-63, 7:12-43] “random Write command”)
Busaba modified and Aoki are analogous art because they are both from the same field of endeavor in data access. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba modified and Aoki before them to modify the memory write commands of Busaba modified to include the random write commands of Aoki. The reason or motivation for doing so would be to achieve ([Aoki p.2] “a higher processing speed”).

Referring to Claim 16 (Previously Presented), Busaba modified [Busaba 0184] discloses speculative out-of order execution of the transaction read- and write-set, but does not explicitly teach random read commands.
However, Aoki teaches the method of Claim 14, wherein the plurality of commands comprises random write commands. ([Aoki 6:54-63, 7:12-43] “random Write command”)
Busaba modified and Aoki are analogous art because they are both from the same field of endeavor in data access. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba modified and Aoki before them to modify the memory write commands of Busaba modified to include the random write commands of Aoki. The reason or motivation for doing so would be to achieve ([Aoki p.2] “a higher processing speed”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1), farther in view of Kegel (US 9535849 B2), further in view of Muramatsu (US 20020091830 A1), further in view of Rudd (US 6295391 B1), further in view of Espeseth (US 20050166013 A1), as applied to claim 1 above, and farther in view of Mokhlesi (US 7848145 B2).

Referring to claim 13 (Original), Busaba modified does not explicitly teach a three-dimensional memory. Busaba does disclose memory and storage. Mokhlesi teaches the storage system of Claim 1, wherein the memory comprises a three-dimensional memory ([Mokhlesi Title] Three dimensional NAND memory [Col 2 lines 40-43] A monolithic three dimensional memory array is one in which multiple memory levels are formed above a single substrate, such as a semiconductor wafer, with no intervening substrates.).
Busaba modified and Mokhlesi are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba modified and Mokhlesi before them to modify the memory structure of Busaba modified to include the memory structure of Mokhlesi. The reason or motivation for doing so would be ([Mokhlesi Col line 29] to provide a higher density of memory cells).

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1), farther in view of Kegel (US 9535849 B2), further in view of Muramatsu (US 20020091830 A1), further in view of Rudd (US 6295391 B1), further in view of Espeseth (US 20050166013 A1), as applied to claims 1 and 14 above, and farther in view of Atmel (Using CryptoMemory® in Full I2C Compliant Mode).

Referring to Claim 21 (Previously Presented), Busaba modified [Busaba 0184] discloses speculative out-of order execution of the transaction read- and write-set, but does not explicitly teach random read commands.
However, Atmel teaches the storage system of Claim 1, wherein the plurality of commands comprises random read commands.  ([Atmel p.2-6])
Busaba modified and Atmel are analogous art because they are both from the same field of endeavor in data access. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba modified and Atmel before them to modify the memory read commands of Busaba modified to include the random read commands of Atmel. The reason or motivation for doing so would be ([Atmel p.2] quicker initiation of read operations).

Referring to Claim 29 (New), Busaba modified [Busaba 0184] discloses speculative out-of order execution of the transaction read- and write-set, but does not explicitly teach random read commands.
However, Atmel teaches the method of Claim 14, wherein the plurality of commands comprises random read commands.
Busaba modified and Atmel are analogous art because they are both from the same field of endeavor in data access. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba modified and Atmel before them to modify the memory read commands of Busaba modified to include the random read commands of Atmel. The reason or motivation for doing so would be ([Atmel p.2] quicker initiation of read operations).

Response to Arguments
Applicant's arguments filed 10/03 have been fully considered but they are not persuasive. 
The Applicant Argues: 

“The amended independent claims now recite that the storage system takes two actions based on a detected pattern of commands; namely, it (1) requests a reset of an existing cluster and (2) provides feedback to the host on a possible new cluster comprising certain ones of the commands.” 
Applicant’s arguments with respect to claim(s) 1, 14, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, [Muramatsu 0046-49] describes the command pattern manager recognizing that a pattern has changed and proceeds to apply the changes to the command group/cluster.

“the amended independent claims now recite that certain ones of the commands are from different logical addresses and comprise different lengths. This feature is also not shown in the proposed combination.”
Applicant’s arguments with respect to claim(s) 1, 14, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, [Espeseth 0018-23] describes the commands having different logical addresses and lengths.

“the amended independent claims now recite that the commands from the cluster are executed in parallel with commands from other clusters.”
However, this limitation appears to describe a concept of parallel computing, and [Kegel 3:1-35, 4:1-25] describes multiple virtual machines running on multiple processors. These machines would be executing different threads/ combination of commands/ command clusters simultaneously, in line with parallel computing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                               

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136